

115 S3505 IS: Preserving America’s Battlefields Act
U.S. Senate
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3505IN THE SENATE OF THE UNITED STATESSeptember 26, 2018Mr. Isakson (for himself, Mr. Kaine, Mr. Wicker, and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for partnerships among State and local governments, regional entities, and the private
			 sector to preserve, conserve, and enhance the visitor experience at
			 nationally significant battlefields of the American Revolution, War of
			 1812, and Civil War, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preserving America’s Battlefields Act. 2.Civil War Battlefield Preservation Act of 2002Section 2 of the Civil War Battlefield Preservation Act of 2002 (Public Law 107–359) is amended to read as follows:
			
				2.Findings and purposes
 (a)FindingsCongress finds the following: (1)Battlefields of the American Revolution, War of 1812 and the Civil War—
 (A)provide a means for the people of the United States to understand our Nation’s turbulent first century;
 (B)serve as living memorials to those who fought and sacrificed in these conflicts to establish and maintain our freedom and liberty;
 (C)serve as training grounds for our Nation’s Armed Forces; and (D)serve as heritage tourism destinations, generating revenue for local economies.
 (2)According to the Report on the Nation’s Civil War Battlefields, prepared by the National Park Service and updated in 2010, of the 383 Civil War battlefields identified as national preservation priorities—
 (A)only at 31 battlefields is more than half of the surviving landscape permanently protected; (B)at 227 battlefields, less than half of the surviving landscape is permanently protected;
 (C)65 battlefields have no protection at all; and (D)113 battlefields have been severely hampered by development since the Civil War or are on the verge of being overwhelmed.
 (3)According to the 2007 Report to Congress on the Historic Preservation of Revolutionary War and War of 1812 Sites in the United States, prepared by the National Park Service, of the 243 principal Revolutionary War and War of 1812 battlefields identified as national preservation priorities—
 (A)almost 70 percent lie within urban areas as denoted in the 2000 U.S. Census; (B)141 are lost or extremely fragmented, with residential and commercial development being the chief threats;
 (C)100 other battlefields retain significant features and lands from the period of battle, although on average these battlefields retain only 37 percent of the original historic scene;
 (D)of these 100 surviving but diminished battle landscapes, 82 are partially owned and protected by public and nonprofit stewards, although the extent of that protection varies from site to site;
 (E)18 are without any legal protection; (F)the condition of two battlefields is unknown, with additional research and survey being required to determine their exact location and condition; and
 (G)the paucity of existing battlefield landscapes necessitates preservation and maintenance of what precious little remains today.
 (b)PurposesThe purposes of this Act are— (1)to act quickly and proactively to preserve and protect nationally significant battlefields of the American Revolution, War of 1812, and Civil War through conservation easements and fee-simple purchases of those battlefields from willing sellers; and
 (2)to create partnerships among State and local governments, regional entities, and the private sector to preserve, conserve, and enhance the visitor experience at nationally significant battlefields of the American Revolution, War of 1812, and Civil War..
 3.Preservation assistanceSection 308103(f) of title 54, United States Code, is amended to read as follows:  (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to provide grants under this section $20,000,000 for each fiscal year through 2028, of which not more than 10 percent may be used each fiscal year as follows:
 (1)Not more than $1,000,000 for projects and programs that modernize battlefield interpretive and educational assets through the deployment of technology, disbursed through the competitive grant process to non-profit organizations.
 (2)Not more than $1,000,000 for grants to organizations described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code to be used for projects that restore day-of-battle conditions on land preserved through Battlefield Land Acquisition Grant Program funds..